                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

ALPHONSO VERNELL FRAIZER II,         )
                                     )
                     Plaintiff,      )
                                     )                              8:18CV539
              v.                     )
                                     )
THE CITY OF OMAHA POLICE             )
DEPARTMENT, OMAHA FIRE               )                               ORDER
DEPARTMENT, DOUGLAS COUNTY )
ATTORNEY OFFICE, DONALD W.           )
KLIENE, Individual and Official      )
Capacity, JULIE MEDINA, Individual   )
and Official Capacity, GARY B.       )
RANDALL, Judge, Individual and       )
Official Capacity, CRAIG Q.          )
MCDERMOTT, Judge, Individual and     )
Official Capacity, PETER C. JESSEN   )
DDS, Judge, Individual and Official  )
Capacity, JENNIFER SIMMS, Individual )
and Official Capacity, and ANDREA    )
MCCHESNEY, Attorney, Individual and )
Official Capacity,                   )
                                     )
                     Defendants.     )
                                     )
                                     )
                                     )

       Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma Pauperis. (Filing
No. 2.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff is financially eligible
to proceed in forma pauperis.

         IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is granted, and
the Complaint shall be filed without payment of fees. Plaintiff is advised that the next step in
his case will be for the court to conduct an initial review of his claims to determine whether
summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this
initial review in its normal course of business.

       DATED this 19th day of November, 2018.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
